TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00342-CR



                              Austin McClure Bounds, Appellant

                                                v.

                                 The State of Texas, Appellee


  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
      NO. 12-127, THE HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Austin McClure Bounds seeks to appeal from a judgment of conviction for

theft of property. See Tex. Penal Code § 31.03. The trial court has certified that: (1) this is a

plea-bargain case and Bounds has no right of appeal, and (2) Bounds waived the right of appeal.

Accordingly, the appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                             __________________________________________
                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: August 9, 2013

Do Not Publish